Citation Nr: 1756660	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-34 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), effective prior to May 17, 2010, from January 1, 2012 to July 26, 2017, and from October 1, 2017. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part, determined that there was no clear and unmistakable error in a prior rating decision that assigned an initial 30 percent rating for PTSD with sleep disorder, and denied an an increased rating in excess of 30 percent rating for PTSD with sleep disorder.  The Veteran filed a timely notice of disagreement (NOD) in October 2009.  Jurisdiction of the case was subsequently transferred to the RO in Indianapolis, Indiana.

The Board notes that during the pendency of the appeal, the RO assigned temporary total ratings for PTSD with sleep disorder, based on hospitalizations under 38 C.F.R. § 4.29, effective from May 17, 2010 to December 31, 2010 and from July 27, 2017 to September 30, 2017.  As these ratings were a maximum award of benefits, the Board will not review these staged ratings.

In May 2015, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In a September 2015 decision, the Board found that the rating decision which assigned an initial 30 percent disability rating for PTSD contained clear and unmistakable error and granted an initial 50 percent rating effective March 31, 2006.  

In September 2015 and March 2017, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay, but finds that a remand is necessary in order to ensure substantial compliance with the Board's prior remand directives and so that the Veteran is afforded every possible consideration.  

Specifically, there has not been substantial compliance with the Board's March 2017 remand directives, which provided that if Vocational Rehabilitation and Employment (VR&E) records were obtained, the Veteran's claims file was to be returned to the November 2015 VA examiner for an addendum opinion on the level of occupational and social impairment resulting from the Veteran's service-connected PTSD, in light of the VR&E records.

Additional VR&E records were obtained and the claims file was returned to the November 2015 VA examiner.  The examiner provided an addendum opinion in November 2017.  However, it is not clear from the opinion whether the examiner reviewed and considered the VR&E records or the Veteran's most recent treatment records.  Specifically, it appears that the VA examiner simply reused the March 2016 opinion in the April 2017 report, and again in the November 2017 report, without updating the opinion to reflect that the VR&E records were reviewed.  Furthermore, the March 2016, April 2017, and November 2017 examination reports all reflect that the Veteran was working full-time as a service representative.  However, the Veteran's VA treatment records reflect that he lost this job in October 2016 and has not been able to find a job since.  See August 2017 VA psychiatry note. 

Therefore, the Board finds that a remand is warranted, so that a new VA addendum opinion can be obtained that addresses the level of occupational and social impairment resulting from the Veteran's service-connected PTSD, in light of the VR&E records and recent treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the November 2015 VA examiner for a VA opinion.  If the November 2015 examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the Veteran's PTSD, so that a new opinion can be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding. 

The examiner must opine on the level of occupational and social impairment resulting from the Veteran's service-connected PTSD, in light of the Veteran's claims file and VR&E records.  The examiner should provide a Global Assessment of Functioning Score.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


